The complainant wife sought separate maintenance as provided for by statute. Her husband answered and counter-claimed for divorce on the ground of extreme cruelty. The advisory master, to whom the case was referred, denied the wife relief and advised a decree of divorce for the husband. We have carefully examined the proofs adduced. They clearly support the findings of fact.
The decree is, therefore, affirmed.
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 11.
For reversal — None. *Page 117